UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-1472



RICKEY L. HAMILTON,

                                              Plaintiff - Appellant,

          versus


WESTINGHOUSE SAVANNAH RIVER COMPANY,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Aiken. Charles E. Simons, Jr., Senior District
Judge. (CA-97-2274-1-06BC)


Submitted:   January 31, 2000             Decided:   February 8, 2000


Before WILKINS, WILLIAMS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Richard E. Miley, North Augusta, South Carolina, for Appellant.
Gardner G. Courson, Laura H. Huggett, Vincent J. Miraglia, MCGUIRE,
WOODS, BATTLE & BOOTHE, L.L.P., Atlanta, Georgia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Rickey L. Hamilton appeals the district court’s order granting

Westinghouse Savannah River Company’s motion for summary judgment

in Hamilton’s action filed under the Americans with Disabilities

Act (“ADA”), and a subsequent order denying his motion to alter or

amend judgment pursuant to Fed. R. Civ. P. 59(e).       On appeal,

Hamilton claims that the district court erred in concluding that he

failed to satisfy the exhaustion requirement by not including his

allegations of discriminatory termination in his charge with the

Equal Employment Opportunity Commission, that even assuming Hamil-

ton satisfied the exhaustion requirement, he failed to show he was

“disabled” within the meaning of the ADA, and that he failed to

sustain viable failure to accomodate and retaliation claims.

     We have reviewed the briefs, the materials submitted in the

joint appendix, and the district court’s thorough opinion and

order, and find no reversible error. Accordingly, we affirm on the

reasoning of the district court.     See Hamilton v. Westinghouse

Savannah River Co., No. CA-97-2274-1-06BC (D.S.C. Mar. 9 & July 19,

1999). (J.A. at 38-55, 89). We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.



                                                          AFFIRMED


                                2